 Case: 2:20-cv-00459-JLG-KLL Doc #: 32 Filed: 02/18/21 Page: 1 of 3 PAGEID #: 142




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JANE DOE,                                      :       CASE NO.: 2:20-cv-00459
                                               :
               Plaintiff,                      :       JUDGE GRAHAM
                                               :
vs.                                            :       MAGISTRATE JUDGE LITKOVITZ
                                               :
ANDREW K. MITCHELL, et al.,                    :
                                               :
               Defendants.                     :

 PLAINTIFF’S SUPPLEMENTAL DISCLOSURES PURSUANT TO FEDERAL RULE
                    OF CIVIL PROCEDURE 26(a)(1)

       Now comes Plaintiff, and hereby gives notice that David A. Goldstein, Esq., of David A.

Goldstein Co., L.P.A. and Sara M. Valentine, Esq., of David A. Goldstein Co., L.P.A., and pursuant

to Federal Rule of Civil Procedure 26(a)(1) and the Case Management Conference Order, Plaintiff

makes the following supplemental disclosures.

       These disclosures are based on information presently known and reasonably available to

Plaintiff and which Plaintiff reasonably believes she may use in support of her defenses.

Continuing investigation and discovery may cause Plaintiff to amend these supplemental

disclosures, including by identifying other potential witnesses, documents, and by disclosing other

pertinent information. Plaintiff therefore reserves the right to supplement these supplemental

disclosures.

       By providing these supplemental disclosures, Plaintiff does not represent that she is

identifying every document, tangible thing, or witness possibly relevant to this action.

       In addition, these disclosures are made without Plaintiff in any way waiving her right to

object to any discovery request or proceeding involving or relating to the subject matter of these

disclosures on any grounds, including competency, privilege, relevancy and materiality, hearsay,
 Case: 2:20-cv-00459-JLG-KLL Doc #: 32 Filed: 02/18/21 Page: 2 of 3 PAGEID #: 143




undue burden, confidentiality, or any other appropriate grounds. Furthermore, these disclosures are

not an admission by Plaintiff regarding any matter. Each and every disclosure set forth below is

subject to the above qualifications and limitations.

                      1. Individuals Likely To Have Discoverable Information

       Individuals likely to have discoverable factual information that Plaintiff may use to support

her defenses in the above-referenced lawsuits are as follows:

       1. Dr. David Lowenstein, Ph.D., Expert Witness, Lowenstein & Associates, Inc., 691
          South Fifth Street, Columbus, OH 43206. Dr. Lowenstein will testify as an expert
          witness relating Plaintiff’s injuries to the incident. Furthermore, he will testify as to
          the nature and extent of Plaintiff’s injuries, reasonableness of the medical expenses
          and future prognosis, costs, and treatment. This is not an exhaustive list of his
          testimony.

Plaintiff reserves the right to supplement.

                                               Respectfully submitted,


                                               /s/ David A. Goldstein
                                               DAVID A. GOLDSTEIN (0064461)
                                               DAVID A. GOLDSTEIN CO., L.P.A.
                                               511 South High Street
                                               Suite 200
                                               Columbus, Ohio 43215
                                               (614) 222-1889
                                               (614) 222-1899 (Fax)
                                               E-mail: dgoldstein@dgoldsteinlaw.com
                                               Trial Attorney for Plaintiff


                                               /s/ Sara M. Valentine
                                               SARA M. VALENTINE (0098685)
                                               DAVID A. GOLDSTEIN CO., L.P.A.
                                               511 South High Street
                                               Suite 200
                                               Columbus, Ohio 43215
                                               (614) 222-1889
                                               (614) 222-1899 (Fax)
                                               E-mail: svalentine@dgoldsteinlaw.com
                                               Attorney for Plaintiff



                                                   2
 Case: 2:20-cv-00459-JLG-KLL Doc #: 32 Filed: 02/18/21 Page: 3 of 3 PAGEID #: 144




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been sent via Electronic Mail this

18th day of February 2021 to Scott C. Walker, Esq., Attorney for Defendant Andrew K. Mitchell,

at Walker Novack Legal Group, LLC, 5013 Pine Creek Drive, Westerville, Ohio 43081,

tom@walkernovack.com, Thomas J. Novack, Esq., Attorney for Defendant Andrew K. Mitchell,

at Walker Novack Legal Group, LLC, 5013 Pine Creek Drive, Westerville, Ohio 43081,

scott@walkernovack.com, Janet R. Hill Arbogast, Esq., Attorney for Defendant City of

Columbus, at City of Columbus, Department of Law, 77 North Front Street, 4th Floor, Columbus,

Ohio 43215, jrhillarbogast@columbus.gov, and, Joseph M. Gibson, Esq., Attorney for Defendant

City of Columbus, at City of Columbus, Department of Law, 77 North Front Street, 4th Floor,

Columbus, Ohio 43215, jmgibson@columbus.gov.



                                             /s/ David A. Goldstein______
                                             DAVID A. GOLDSTEIN (0064461)




                                                3
